Case 3:21-cr-00059-TJC-JBT Document1 Filed 05/25/21 Page 1 of 16 PagelID 1

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

Middle District of Florida

 

 

United States of America )
Vv. )
SAMUEL ALCALA } RSE.

) 3:21-mj-1307-JBT
)
)
- )

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 24, 2021 inthe countyof =————sDuval ____ inthe
Middle District of __ Florida _ . the defendant(s) violated:
Code Section Offense Description

21 U.S.C. § 841(a)(1) and (b)(1)(A) Possession with intent to distribute 500 grams or more of mixture and
substance containing a detectable amount of methamphetamine, a Schedule
Il controlled substance

This criminal complaint is based on these facts:

See attached affidavit.

Continued on the attached sheet.

Ke Venn

Complainant’ S signature

U.S. Postal Insp. Service, Postal Insp. Keith Hannon
Printed name and title

Sworn to before me and signed in my presence.
Date: aT [ 25. / Z/ Jet (A L- 7
Judge's signature

City and state: Jacksonville, Florida Joel B. Toomey, United States Magistrate aa
Printed name and title
Case 3:21-cr-00059-TJC-JBT Document1 Filed 05/25/21 Page 2 of 16 PagelD 2

AFFIDAVIT

I, Keith P. Hannon, being first duly sworn, state as follows:

lL. I am a United States Postal Inspector and have been so employed since
2006. I have completed a twelve-week basic training course in Potomac, MD, which
included training in the investigation of narcotics trafficking via the United States Mail.
Additionally, I have completed a one-week advanced training course specifically
focused on narcotics trafficking via the United States Mail. I have been assigned the
investigative duty of investigating the trafficking of illegal narcotics via the U.S. Mail in
Jacksonville, Florida for approximately 8 years. Furthermore, in the course of assisting
in past investigations, I have spoken with other Postal Inspectors who have substantial
experience related to investigating schemes that utilize the U.S. Mail and the evidence
that can be obtained as a result. I am currently assigned to the Miami Division,
Jacksonville Domicile, specifically to the Multi-functional Team, which is responsible
for investigating narcotic violations involving the United States Mail.

2. I have participated in and conducted investigations of violations of
various state and federal criminal laws, including violations of Titles 21 and 18 of the
United States Code, such as: unlawful possession with intent to distribute controlled
substances; distribution of controlled substances; importation of controlled substances;
conspiracy to import, possess, and distribute controlled substances; and money
laundering. These investigations have resulted in arrests of individuals who have

smuggled, received, and distributed controlled substances, including cocaine,
Case 3:21-cr-00059-TJC-JBT Document1 Filed 05/25/21 Page 3 of 16 PagelD 3

marijuana, heroin, and methamphetamine, and the arrest of individuals who have
laundered proceeds emanating from those illegal activities. These investigations have
also resulted in seizures of illegal drugs and proceeds of the distribution of those illegal
drugs.

3. I am familiar with the operation of illegal drug trafficking organizations in
the Jacksonville Florida area, specifically in regard to the use of the US Mail by those
organizations.

4. I am familiar with the ways in which narcotic traffickers conduct their
business, including methods of importing and distributing narcotics, money laundering,
and the use of telephones and digital devices to facilitate their illegal acts. My training
and experience as a United States Postal Inspector and my conversations with other
Postal Inspectors, other Federal, state and local investigators familiar with narcotics
trafficking and money laundering matters, form the basis conclusions set forth below,
which I drew from the facts set forth herein.

Subject and Offense
5. This affidavit is in support of a Criminal Complaint for the arrest of Samuel
Alcala for possession with intent to distribute 500 grams or more of a mixture and
substance containing a detectable amount of methamphetamine, a Schedule I

controlled substance, in violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(A).
Case 3:21-cr-00059-TJC-JBT Document1 Filed 05/25/21 Page 4 of 16 PagelD 4

Basis For Facts Contained In this Affidavit

6. JI make this affidavit, in part, based on personal knowledge derived from my
participation in this investigation and, in part, based upon information from the
following sources:

a. Oral and written reports about this investigation and others that I have
received from federal and state law enforcement officers, including reports
from United States Postal Inspectors and Special Agents with Homeland
Security Investigations (HSD;

b. The controlled delivery of parcel containing methamphetamine; and

c. The arrest of Samuel Alcala and the seizure of methamphetamine.

7. Because of my training and experience, I know that the state of California is a
common source area for controlled substances, which are shipped throughout the
country, including marijuana, cocaine, and methamphetamine. Once controlled
substances are obtained in California, the drug trafficking organization’s next step is to
smuggle/transport the finished product to various points throughout the United States,
using methods such as mail services (e.g., United State Postal Service, Federal Express,
DHL, and United Parcel Service), airlines, and large freight carriers. Based on my
training and experience, I am familiar with the common methods used in the shipment

of drugs via mail services. These methods include but are not limited to the following:
Case 3:21-cr-00059-TJC-JBT Document1 Filed 05/25/21 Page 5 of 16 PagelD 5

a. The senders typically conceal the drugs within packages and boxes
(hereinafter, referred to as “parcel”), and will often times further attempt to conceal the
drugs within additional packaging once inside the outer parcel;

b. These packages in many instances contain a fictitious return address,
incomplete return address, no return address, a return address that is the same as the
recipient address or a return address that does not match the city from which the parcel
was mailed. The senders will also try to hide their true identity, using either totally
fictitious names and address, or mutations of their real names and addresses, or a
combination of fiction and mutation. A shipper will sometimes mail the parcel
containing controlled substances from an area different from the return address on the
parcel because either 1) the return address is fictitious; and/or 2) the shipper is
attempting to conceal the actual location from which the parcel was mailed. These
practices are used by narcotics traffickers to hide from law enforcement officials the true
identity of the person(s) shipping and/or receiving the drug parcels;

c. The senders typically favor one type of parcel, and will follow the same
routine regarding packaging, labeling and mailing if the routine has proven successful,
that is, the drugs have arrived at their destination without law enforcement detection;

d. The senders prefer to ship the drugs via overnight and express mail with

a guaranteed delivery time. This method delivers the drugs to the receiver in the
Case 3:21-cr-00059-TJC-JBT Document1 Filed 05/25/21 Page 6 of 16 PagelD 6

shortest amount of time, and senders consider it to be the safest way to avoid law
enforcement detection;

e. Drug trafficking groups often ships multiple parcels containing drugs at
one time, in the belief that the odds are that if one or more parcels are seized by law
enforcement, the others will be delivered successfully. Also, individuals involved in
trafficking of controlled substances through the US Mail will typically send and receive
Express and Priority mailings on more frequent basis than a normal postal customer.
Drug traffickers exhibit a higher rate of using Express and Priority mail due to their
frequent exchange of controlled substances and the proceeds from the sale of these
controlled substances;

f. Drug trafficking groups commonly use the tracking numbers on the
parcels to stay apprised of the location and status of the shipment. These tracking
numbers are unique numbers designated by the mail service and assigned to each
parcel. Most mail services have internet sites and toll-free telephone numbers which
can be accessed by anyone, who can then enter the tracking number of a specific parcel.
Once the tracking number is entered, the location and status of the parcel is made
available. By this method, the drug trafficking group can track the drug shipments,
determine whether the drugs have been delayed, and oftentimes correctly deduce that a

parcel has been intercepted by law enforcement; and
Case 3:21-cr-00059-TJC-JBT Document1 Filed 05/25/21 Page 7 of 16 PagelD 7

g. The shipper will often, but not always, send the drugs to a recipient who
has agreed to accept the drugs. The senders also try to conceal a recipient’s true
identity by using a fictitious name or a mutation of the name and will mail the parcel to
various kinds of locations, e.g., residences, businesses, and apartments.

Facts Establishing Probable Cause

8. On May 20, 2021, I was reviewing USPS electronic mailing records targeting
parcels mailed from the Calexico, CA area being mailed to Jacksonville, FL area. The
purpose of reviewing the electronic records was to identify parcels suspected of
containing narcotics. While reviewing the records, I located data for a Priority Mail
parcel bearing tracking number 9505 5138 1164 1139 5370 41 (the East 14" Street
parcel) that was currently enroute to Jacksonville, FL from Calexico, CA. Upon
reviewing available electronic USPS records, I suspected the parcel of possibly
containing narcotics. The parcel listed a return address of “Priscila Flores, 992 Grant
St., Calexico, CA 92231 and a delivery address of “Daniela Flores, 1518 14" St. E,
Jacksonville, FL 32206.” On May 21, 2021, I intercepted the East 14" Street parcel at
the Jacksonville Network Distribution Center located at 7415 Commonwealth Avenue,
Jacksonville, FL 32099. I reviewed the East 14" Street parcel and identified the parcel,
based on my training and experience as possibly containing controlled substances. The

East 14 Street parcel was mailed from Calexico, CA 92231 on May 19, 2021 and
Case 3:21-cr-00059-TJC-JBT Document1 Filed 05/25/21 Page 8 of 16 PagelD 8

weighed 7 pounds and 8 ounces. The East 14" parcel cost $21.90 in postage and was
scheduled for expected delivery on May 22, 2021.

9. On May 20, 2021 and May 21, 2021, I continued my investigation of the East
14" Street parcel. A review of the East 14" Street parcel revealed it displayed the
following characteristics that fit the profile of known mailings containing controlled
substances, including:

a. A signature was not required for delivery.

b. The parcel displayed a recipient by the name of “Daniela Flores.” I was
unable to locate a real person with that name associated with the parcel delivery
address after researching the information on the Florida Department of Highway
Safety and Motor Vehicle Driver and Vehicle Information Database (DAVID) and
CLEAR (database containing the personal identification information of subjects
throughout the United States and used by USPIS in criminal investigations).

c. The parcel displayed a sender name of “Priscila Flores.” I was able to
locate a person with a similar name of “Priscilla Flores” as being associated with the
listed return address after searching CLEAR. CLEAR indicates that the name
“Priscilla Flores” was last associated with the listed return address in April 2016.

d. A query of USPS records revealed the address of 1518 14" Street East,
Jacksonville, FL 32206 had received two additional parcels from Calexico, CA in April

and May 2021 that weighed approximately the same as the East 14" Street parcel.
Case 3:21-cr-00059-TJC-JBT Document1 Filed 05/25/21 Page 9 of 16 PagelD 9

Based on my training and experience, the pattern of parcels is consistent with drug
trafficking via the USPS.

10. On May 21, 2021, I contacted the United States Border Patrol (USBP) to
request the assistance of a narcotics detection canine. Officer John Reid and his canine
“Aragon” responded to the USPIS Jacksonville Domicile, to conduct an exterior
examination of the East 14" Street parcel. Officer Reid and his narcotics detection
canine conducted an exterior examination of the East 14" Street parcel bearing label
number 9505 5138 1164 1139 5370 41. The East 14" Street parcel was placed
individually, label side down, among five other control parcels not containing
narcotics. I observed as “Aragon” alerted on the East 14" Street parcel but did not alert
on any of the other control parcels. Officer Reid confirmed to me that “Aragon” did
alert for the scent of controlled substances on the East 14" Street parcel.

11. On May 21, 2021, I obtained a search warrant authorizing the search of the
East 14" Street parcel (case number 3:21-mj-1301-JBT). The search warrant was
executed the same day and the East 14" Street parcel was found to contain
approximately 2.99 kilograms of a white crystalline substance consistent with
methamphetamine (with wrappings). The substance field tested positive for the
presence of methamphetamine. The methamphetamine was concealed inside clear

plastic wrap and brown paper.
Case 3:21-cr-00059-TJC-JBT Document1 Filed 05/25/21 Page 10 of 16 PagelD 10

12. Through the use of USPS databases, I identified two USPS Priority Mail
parcels that were previously delivered to the East 14" Street address from Calexico,
CA. Priority Mail parcel 9505 5138 1164 1118 5312 20 was delivered on April 30,
2021. It weighed 7 pounds 1 ounce and cost $21.90 in postage. Priority Mail parcel
9505 5138 1163 1134 3564 64 was delivered on May 17, 2021. This second parcel
weighed 7 pounds 7 ounces and also cost $21.90 in postage. Based on my training and
experience, the pattern of USPS parcels being delivered to the residence is consistent
with a pattern of narcotics trafficking.

13. On May 24, 2021, I obtained an anticipatory search warrant authorizing the
search of the Subject Location located at 1518 14th Street East, Jacksonville, FL 32206
(case number 3:21-mj-1303-JBT). On May 24, 2021, Postal Inspectors and law
enforcement agencies providing assistance established surveillance at the Subject
Location at approximately 12:30 p.m. in order to conduct a controlled delivery of the
East 14" Street parcel containing methamphetamine. For purposes of the controlled
delivery, approximately 1 kilogram of methamphetamine was placed back inside the
East 14th Street parcel and sham was also placed into the parcel to keep the weight of
the East 14" Street parcel consistent with the original shipping weight. The remaining
methamphetamine was secured as evidence by Postal Inspectors. At approximately
12:50 p.m., a U.S. Postal Inspector acting in an undercover capacity as a USPS Letter

Carrier arrived at the Subject Location wearing a USPS uniform and operating a white
Case 3:21-cr-00059-TJC-JBT Document1 Filed 05/25/21 Page 11 of 16 PagelD 11

USPS delivery van. The undercover Postal Inspector knocked on the front door of the
Subject Location. After knocking, a white male, later identified as William Jack
Edward Davis, opened the front door of the residence and accepted the East 14" Street
parcel containing the methamphetamine for delivery. The undercover Postal Inspector
confirmed to me that Davis accepted delivery of the East 14" Street parcel and entered
the Subject Location with the East 14" Street parcel containing the methamphetamine.

14. While maintaining surveillance of the residence after the controlled delivery of
the East 14" Street parcel, agents received an alert from a transmitter that was placed
inside the East 14" Street parcel, indicating the East 14" Street parcel had been opened.
After receiving the alert signal, at approximately 1:25 p.m. on May 24, 2021, agents
executed the anticipatory search warrant. During the execution of the search warrant,
agents detained Davis, Selena Noreen Lemon, Kevin Michael Pressley, and Desiree
Nichelle Lee. It should be noted that at the time the anticipatory search warrant was
executed, Lee exited the residence holding the infant child of Lemon (approximately 5
weeks old).

15. During the execution of the anticipatory search warrant, agents recovered the
East 14" Street parcel in the front left bedroom of the residence. It was determined
during the course of the investigation that the front left bedroom belonged to Pressley
and Lee. Evidence of narcotics use and the sale of narcotics was located in the front

left bedroom along with indicia that the room belonged to Pressley and Lee. Agents

10
Case 3:21-cr-00059-TJC-JBT Document1 Filed 05/25/21 Page 12 of 16 PagelD 12

located various devices used to smoke methamphetamines, digital scales,
approximately 221 grams of suspected methamphetamine and 16 grams of marijuana
from the bedroom of Pressley and Lee.

16. During a post-Miranda interview of Lee, Lee stated that she was receiving the
East 14" Street parcel for an individual she knew as “Auntie Tay,” later identified as
Olawatti Nkosi Kazembe Fossette Kennedy. At approximately 3 p.m., Kennedy
arrived at 1518 E 14™ Street sitting in the passenger seat of a silver Nissan sedan.
Agents observed the silver Nissan sedan pull in front of the residence and then pull into
the driveway of the residence and park. Agents observed Lee walk from the front
porch of the residence with the East 14 Street parcel containing the methamphetamine
to the front passenger window where Kennedy was sitting. Agents observed Lee hand
Kennedy the East 14" Street parcel through the open front passenger window.
Kennedy then placed the East 14" Street parcel in the rear passenger compartment of
the vehicle. Agents approached the vehicle and detained Kennedy in the front
passenger seat. While being detained, a .38 caliber Davis Industries firearm (serial
number D054642) was located in Kennedy’s bra. NCIC records revealed that Kennedy
is a convicted felon and the firearm was seized. Ronald Collins, who was driving the
vehicle was also detained. Collins was later arrested by the Jacksonville Sheriff's Office

on unrelated narcotics possession charges.

11
Case 3:21-cr-00059-TJC-JBT Document1 Filed 05/25/21 Page 13 of 16 PagelD 13

17. During a post-Miranda interview with Kennedy, Kennedy stated that she was
receiving the East 14th Street parcel for an individual he knew as “Bam,” later
identified by agents as Samuel Alcala. Kennedy stated that Alcala had paid her
approximately $400 in the past for receiving a USPS parcel and expected to be paid
$400 again from Alcala for receiving and delivering the East 14" Street parcel.
Kennedy agreed to cooperate with agents and placed two controlled calls to Alcala.
The calls were both recorded, but upon playback, only the second call is audible.
During the calls, Kennedy explained to Alcala that Lee was in route to her to bring her
the East 14% Street parcel and that Alcala should meet her at the McDonalds at the
intersection of Emerson Street and Philips Highway to retrieve the East 14" Street
parcel. During the call with Alcala, Alcala stated to Kennedy that he was concerned
that the “Feds” were seen at Lee’s house on 14" Street. Kennedy explained to Alcala
that the police were not at Lee’s house and that everything was fine, and it was safe to
come pick up the parcel. Alcala agreed and stated that he would call and arrive in
thirty minutes. At approximately 7:30 p.m., Alcala arrived at the McDonalds driving a
black BMW with a temporary license plate. At approximately 7:35 p.m., agents
observed Kennedy exit the McDonalds carrying the East 14" Street parcel and meet
with Alcala in his vehicle in the McDonalds parking lot. A short time later, agents

observed Kennedy exit Alcala’s vehicle without the East 14" Street parcel and walk

12
Case 3:21-cr-00059-TJC-JBT Document1 Filed 05/25/21 Page 14 of 16 PagelID 14

back into McDonalds. At this time, agents approached Alcala in his vehicle and
detained him.

18. Agents conducted a recorded field interview of Alcala. Post-Miranda, Alcala
stated he was meeting with Kennedy to pick up a box that he was expecting. Alcala
was asked what was in the box, to which he replied the box contained approximately 4
pounds of methamphetamine. Alcala was asked how he knew the parcel contained.
methamphetamine. Alcala replied he had previously received 5 to 6 other USPS
parcels containing multiple pounds of methamphetamine from friends in California.
Additionally, Alcala stated that Kennedy provides him with the addresses to which
they have the parcels containing methamphetamine mailed. Alcala then provides those
addresses to those responsible for mailing the methamphetamine from California to
Jacksonville. Alcala stated he has been facilitating the trafficking of methamphetamine
from California to Jacksonville for the past 3 to 4 months utilizing USPS. Alcala
advised he purchases the methamphetamine for approximately $2,000 per pound and
sells it for up to $5,000 per pound. Alcala told agents that he and Kennedy facilitate
sending the money back to California via Wal-Mart and Chase Bank business
accounts. Alcala stated that once he obtains a parcel containing methamphetamine, he
opens the parcel, counts the bundles, and weighs it to confirm the shipment of
methamphetamine is correct. Alcala stated the previous parcels he received contained

anywhere from 2 to 4 pounds of methamphetamine. During the interview, Alcala

13
Case 3:21-cr-00059-TJC-JBT Document1 Filed 05/25/21 Page 15 of 16 PagelD 15

advised he had several thousand dollars in his pocket and further stated that the cash
was comingled between narcotics money and income from being employed sand
blasting U.S. Navy Ships. Agents seized the currency which totaled $7,682.00 in cash.
Agents seized two cell phones from Alcala as well.

19. I conduced a query of NCIC records pertaining to the criminal history of
Alcala. The query revealed that Alcala has a history of arrest in California. The NCIC
query also revealed that Alcala was arrested in 2012 by Customs and Border Protection
Murrieta Station for “Manufacturing, Distributing or Disbursing of Any Controlled
Substance.” The NCIC record of Alcala revealed he was convicted in January 2014
and sentenced to serve 37 months in prison and 36 months of supervised release.
During the interview of Alcala, he stated his arrest and conviction detailed above
pertained to him being arrested near the Mexico border with 3 pounds of
methamphetamine.

20. Based on the foregoing, there is probable cause to believe that Samuel Alcala
has committed a violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A), that is, he

knowingly and intentionally possessed with intent to distribute 500 grams or more of

14
Case 3:21-cr-00059-TJC-JBT Document1 Filed 05/25/21 Page 16 of 16 PagelD 16

a mixture and substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance.
VOM ee -

Keith P. Hannon #6279
Postal Inspector
US Postal Inspection Service

Sworn to and subscribed before me
this 45 day of May, 2021

/EC b-7 Zz
JOEL B. TOOMEY Zé
United States Magistrate Judge

15
